Citation Nr: 0328107	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 28, 1953 to June 
20, 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Jackson, 
Mississippi which denied service connection for a back 
disability.  A personal hearing was held before an RO hearing 
officer in November 2002.  A Board hearing was initially 
requested, but by a statement dated in November 2002, the 
veteran withdrew his hearing request.


REMAND

The veteran contends that he incurred a back disability in 
service as a result of a fall.  His service medical records 
reflect that he was hospitalized for observation of an acute 
lumbar strain, and was diagnosed with severe kyphoscoliosis 
of the lumbar spine.  The service department determined that 
this condition existed prior to service and was not 
aggravated by service, and he was found unfit for retention 
on active duty.  The veteran has testified that he had no 
back problems prior to service, that he injured his back 
during service, and that he has had back problems ever since.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case the veteran's service medical records contain 
findings referable to lumbar strain and kyphoscoliosis.  The 
veteran has apparently been recently treated by a 
chiropractor for back complaints.  The veteran has reported a 
continuity of symptomatology since service.  The RO should 
schedule the veteran for a VA examination to determine the 
etiology of any current back disability.

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a letter dated in June 2001, the RO attempted to comply 
with the notice requirements of 38 U.S.C.A. § 5103(a).  This 
notice limited the time for submitting necessary evidence to 
60 days from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether he has any current back 
disability that was incurred or 
aggravated in service.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note in the examination report 
that such review has taken place.

The examiner should express an opinion in 
response to the following questions:  
(a) Is it at least as likely as not 
(i.e., probability of 50 percent or 
more) that any current back 
disability had its onset during 
service or is in any other way 
causally related to a disease or 
injury in service?

(b) Is the evidence clear and 
unmistakable that kyphoscoliosis 
pre-existed service, and underwent 
no increase in underlying disability 
during service.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claim.  38 C.F.R. 
§ 3.655.

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a back disability.  
If the claim is denied, the veteran 
should be issued a supplemental statement 
of the case, and given time to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




